BOOKSTAVER, J.
There is no implied warranty in the lease-under consideration that the premises were fit for the purposes for which they were rented, while there is an express covenant on the part of the tenant that he will keep the premises in repair. The case is barren of any proof that the premises became untenantable by reason of any sudden disaster of any kind, but the testimony rather tends to show that they became dilapidated by gradual decay, which was one of the things the tenant undertook to guard against by his covenant in the lease. The judgment is therefore clearly erroneous, and it must be reversed, with costs to the appellant.